In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in Gehrig Hoban & Co., Inc. v. United States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that cost of production, as that value is defined hi section 402a (f), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the respective values of the “Canoe” cologne involved herein and that such values are the respective values listed in schedule “B,” said schedule “B” being- attached to and made a part of the decisions, plus the pro rata share of the cost of packing as indicated on the invoices.